DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  The present invention related to a shift register circuit for a gate driver of a display panel and associated method for driving the shift register using a chamfering sub-circuit to simultaneously output a second clock signal simultaneously with the first clock signals to the output port of the shift register. The sole independent claim 1, inter alia, identifies the uniquely distinct features,

	“a chamfering sub-circuit coupled to the pull-up node, the first clock port, a chamfering clock port, and the output port, the chamfering sub-circuit being configured to pass a chamfering clock signal with the tum-on voltage from the chamfering clock port to the output  port simultaneously as the first clock signal with a high voltage is provided at the first clock port and to switch off the chamfering clock signal to a turn-off voltage slightly earlier in time than the first clock signal being turned to the turn off voltage or low voltage”.

The closest prior arts of:
 Hsu et al. (U.S. Patent No. 8,331,524) show similar shift register for a display device that using circuit (see Fig. 2) to simultaneously provide output a second clock signal (CK2) with the first clock signal (CK1) to the output port of the shift register as shown in Fig. 3.
Gu et al. (US 2016/0093264) discloses a shift register in Figs. 2 and 3 to simultaneously output a second clock signal of the first clock signal terminal with the first clock signals of the second clock signal terminal to the output port (output) of the shift register (see the first clock signal terminal output, and second clock signal terminal output in Fig. 4). 
However, either in singularly or in combination, the closest cited arts fail to anticipate or render above quoted limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC Q DINH whose telephone number is (571)272-7686.  The examiner can normally be reached on M-F 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUC Q DINH/Primary Examiner, Art Unit 2692